Order entered July 26, 2019




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                         No. 05-19-00517-CV

 ROBERT B MCCOY JR. (SELF) AND SOLE MEMBER LLC OF MCCOY MOTORS,
                            LLC, Appellants

                                                 V.

                      STRATEGIC DEALER SERVICES, L.P., Appellee

                       On Appeal from the 101st Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-18-10735

                                             ORDER
       This is a restricted appeal from a no-answer default judgment against McCoy Motors,

LLC d/b/a Ride Fast and Robert B. McCoy Jr. Both McCoy Motors and McCoy, Jr. are non-

residents for jurisdictional purposes.

       By pro se motion filed July 24, 2019, appellants seek “to amend the complaint and for

appellants to be heard as a special appearance.” They note that the contract that is the basis of

the underlying suit provides that venue for all state claims arising out of the contract shall lie in

Dallas County. They assert, however, that appellee has filed over forty claims against them in

South Carolina since May 10, 2019 and by doing that, has “invalidated” the venue provision.
Based on appellee’s actions, appellants ask the Court to reverse the trial court’s judgment and

dismiss all litigation between the parties.

       We DENY the motion.

       We note that by letter dated May 10, 2019 we directed McCoy Motors to file, within

thirty days, a notice of designation of counsel, noting that, in Texas, a corporation may appear

and be represented in court only by a licensed attorney. See Kunstoplast of Am. Inc. v. Formosa

Plastics Corp., 937 S.W.2d 455, 456 (Tex. 1996) (per curiam). We subsequently extended the

deadline to July 9, 2019. Although we cautioned McCoy Motors that failure to comply would

result in its dismissal from the appeal, McCoy Motors has yet to comply. Accordingly, we

DISMISS McCoy Motors from the appeal. McCoy Jr.’s appeal remains unaffected.



                                                   /s/     KEN MOLBERG
                                                           JUSTICE